Name: Decision of the EEA Joint Committee No 60/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  technology and technical regulations
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(06)Decision of the EEA Joint Committee No 60/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0044 - 0045DECISION OF THE EEA JOINT COMMITTEENo 60/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 80/97 of 12 November 1997(1);Whereas Commission Decision 96/629/EC of 23 October 1996 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, Phase II(2) is to be incorporated into the Agreement;Whereas Commission Decision 96/630/EC of 23 October 1996 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, Phase II(3) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4m (Commission Decision 96/71/EC) in Chapter XVIII of Annex II to the Agreement: "4n 396 D 0629: Commission Decision 96/629/EC of 23 October 1996 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, Phase II (OJ L 282, 1.11.1996, p. 75).4o 396 D 0630: Commission Decision 96/630/EC of 23 October 1996 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, Phase II (OJ L 282, 1.11.1996, p. 79)."Article 2The texts of Decisions 96/629/EC and 96/630/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 134, 7.5.1998, p. 9.(2) OJ L 282, 1.11.1996, p. 75.(3) OJ L 282, 1.11.1996, p. 79.